On Rehearing.
The only damages the plaintiff was entitled to recover under the charge of the court were nominal damages, and the jury was authorized, under this charge, to assess punitive damages, which are allowed as a punishment to prevent the commission of aggravated wrongs, and while the amount to be assessed is a matter within the sound discretion of the jury, such discretion is not unbridled or arbitrary. Cox v. B.R., L.  P. Co.,163 Ala. 170, 50 So. 975.
After a careful consideration of the evidence in this case on rehearing, the opinion prevails that the damages assessed in this case, in view of the nature of the alleged wrong, are excessive, and that a duty rests upon the court, under the provisions of the act approved September 17, 1915, to reduce the damages or reverse the case. Acts 1915, p. 610.
An order will therefore be entered overruling the application, upon condition that the appellee, within ten days from this date, file with the clerk of this court a remittitur of all damages recovered in excess of $250. If such remittitur is not filed within that time, the judgment granting the application for rehearing will be entered, and the judgment of the trial court will be reversed, and the cause remanded for another trial. If the remittitur is filed, the judgment of affirmance will stand.
Application overruled conditionally.